Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Plan A Promotions, Inc. (the “Registrant”) on Form 10-Q for the quarter ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), we, Alycia Anthony, President and Director, and Sharlene Doolin, Secretary and Director, of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: 02/14/11 By: /s/Alycia Anthony Alycia Anthony Principal Executive Officer, President & Director Date: 02/14/11 By: /s/Sharlene Doolin Sharlene Doolin Principal Financial Officer, Secretary & Director
